1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     WILBERT BRYANT,                                     Case No. 2:19-cv-00267-JAD-CWH

10                                       Plaintiff,               ORDER
             v.
11
      CLARK COUNTY, et al.,
12
                                     Defendants.
13

14

15
     I.     DISCUSSION
16
            Plaintiff, a pro se detainee, previously filed a civil rights complaint pursuant to 42
17
     U.S.C. § 1983. (ECF No. 1-1.) The Court has not yet screened the complaint.
18
            The Court notes that Plaintiff did not sign the complaint. Federal Rule of Civil
19
     Procedure 11(a) requires that pro se plaintiffs sign their complaints.
20
            Plaintiff has now filed a motion for leave to file an amended complaint. (ECF No.
21
     3.) Plaintiff has not filed an amended complaint with that motion. Local Rule 15-1 requires
22
     that a party moving to amend the complaint attach the proposed amended complaint to
23
     the motion. The amended complaint must be complete in itself without reference to the
24
     earlier complaint. (Id.)
25
            The Court therefore denies the motion. If Plaintiff wishes to amend the complaint,
26
     he must submit an amended complaint and that amended complaint must be complete in
27
     itself. Plaintiff is advised that, if he chooses to file an amended complaint, he may not
28
                                                      1
1
     add unrelated claims against other defendants. He also is advised that he should follow
2
     the instruction on the form, and for each defendant he should allege how that defendant
3
     was a state actor acting under color of state law. 1 For each claim, he should allege who
4
     he is suing and should allege facts sufficient to show how each of those people violated
5
     specified civil rights. To the extent possible, Plaintiff should allege the dates on which
6
     these violations occurred.
7
     II.     CONCLUSION
8
             For the foregoing reasons, IT IS ORDERED that Plaintiff must file a complete and
9
     signed amended complaint within 30 days of the state of this order.
10
             IT IS FURTHER ORDERED that failure to timely comply with this order will result
11
     in a recommendation that the case be dismissed without prejudice.
12
             IT IS FURTHER ORDERED that the Clerk of the Court shall send to Plaintiff the
13
     approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
14
     Clerk of the Court shall also send Plaintiff a copy of his unsigned complaint (ECF No. 1-
15
     1).
16
             DATED: July 30, 2019
17

18                                                    UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27
     1
28    The Court notes that, in his original complaint, Plaintiff has not alleged how any of the defendants acted
     under color of law and left those areas of his complaint blank.
                                                         2
